Order unanimously affirmed, without costs. Memorandum: Whether contempt sanctions under CPLR 5251 are applied in a particular case is a matter of judicial discretion (6 Weinstein-Korn-Miller, NY Civ Prac, par 5251.07). The court did not abuse its discretion in this case by refusing to hold the judgment debtor in contempt while ordering him to comply with the information subpoena. (Appeal from order of Supreme Court, Monroe County, Siracuse, J. — contempt.) Present — Hancock, Jr., J. P., Denman, Boomer, Green and Schnepp, JJ.